DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 (with claim amendments previously provided 5/2/22) has been entered.
 
Response to Amendment
	Applicant’s amendment of 5/2/22 (entered by RCE 6/23/22) does not render the application allowable.
Remarks
	Applicant has amended claim 1.  Claims 1-15 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All other rejections from the previous office action are withdrawn and modified to reflect changes by Applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20080099733, cited in IDS).
As to claims 1-3, Kim is directed to an electrically conductive composition (examples 1-8) comprising: 
A resin selected from the group epoxy (meth)acrylate, (poly)ester (meth)acrylate, urethane (meth)acrylate, silicon (meth)acrylate, poly(iso)butylene (meth)acrylate, (poly)isoprene (meth)acrylate, polybutylene (meth)acrylate and mixtures thereof (claim 1) present in 1-65% by weight (claim 3) (20 wt% epoxy acrylate oligomer; when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03)); 
An acrylic monomer (claim 1) mixture of at least one (meth)acrylate monomer having two or more (meth)acrylate groups and a (meth)acrylate functionalized phosphate ester (Kim teaches  20wt% fluorene-based epoxy acrylate monomer, 2wt% 2-methacryloyloxyethyl phosphate (paragraph 0067; methacrylate functionalized phosphate ester), 3 wt% pentaerythritol tri-acrylate (paragraph 0067; methacrylate monomer having two or more methacrylate groups), 6 wt% 1,6 hexanediol di-acrylate, 0.5wt% benzoyl peroxide, and 0.5 wt% lauryl peroxide); 
Acrylic monomer mixture further comprising at least one methacrylate monomer having one methacrylate (0050), 
Electrically conductive filler (paragraph 0056); 
A curing agent (paragraph 0016); and
A rheological additive (SAN co-polymer).
The Examiner notes that the prior art teaches that a conventional (meth) acrylate resin composition can lead to issues due to flow properties (paragraph 0006) and the instant invention (including SAN co-polymer) is provided as a solution thereof.  As such, the office holds that the prior art teaching of SAN copolymer reads on the instant rheological additive.
Regarding claim 4, the reference teaches the resin being a urethane (meth)acrylate (paragraph 0012).
Regarding claim 6, the reference teaches electrically conductive filler being silver, nickel, copper, or gold particles (paragraph 0056).
Regarding claim 8, the reference teaches acid anhydride, amine or imidazole curing agents (paragraph 0016).
Regarding claim 12, the reference teaches an anisotropic conductive film (0004).
Regarding claim 15, the reference teaches the acrylic monomer mixture further comprising a monofunctional isobornyl acrylate (paragraph 0012).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080099733) as applied to claim 1 above.
Regarding 5, Applicant is directed above for a full discussion of the Kim reference as applied to claim 1.  Kim teaches the resin being present in 1-50wt% (paragraph 0011) which overlaps the instantly recited range of 10-65 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 7, Applicant is directed above for a full discussion of the Kim reference as applied to claim 1.  Kim teaches the electrically conductive filler being present from 0.01-20wt% (paragraph 0056) which overlaps the instantly recited range of 10-70wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 9, Applicant is directed above for a full discussion of the Kim reference as applied to claim 1.  Kim teaches the curing agent being present from 0.01-15 wt% which overlaps the instantly recited range of 0.1-3%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080099733, cited in IDS) as applied to claim 1 above, and further in view of Morimura (WO 0141157, citations made with reference to provided machine translation).
Regarding claims 10-11, Applicant is directed above for a full discussion of Kim as applied to claim 1.  Kim fails to teach an adhesion promoter from 0.01-10wt% wherein the adhesion promoter is epoxy functional silanes, (meth)acrylic functional silanes, carboxylates and mixtures thereof.
Morimura is directed to electrically conductive adhesives and teaches that it is preferable to add a silane coupling agent to the thermosetting adhesive to provide adhesion promotion in the final product (page 7, paragraph 2) in 0.01-5 PBW (page 4, paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product of Kim to include an epoxy functional silane coupling agent to provide adhesion promotion in the final product, as taught by Morimura.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080099733, cited in IDS) as applied to claim 1 above, and further in view of Spear (WO 83/00409).
Regarding claims 13-14, Spear is directed to solar cells and arrays (abstract) having shingled solar cells connected in series (page 19, lines 18-26) wherein the solar cells (91) include bus bar leads (95) along an edge to make electrical contact using a conductive adhesive (page 30, lines 10-19).  The Spear reference is not wholly concerned with the specific composition of the conductive adhesive and therefore a skilled artisan would have looked to the prior art to glean an appropriate material for use, such as the conductive composition material of Kim (claim 1) taught to have improved adhesion and low contact resistance.  The combination of such would have been within purview of a skilled artisan with a reasonable expectation of success.  Further, the limitation regarding the composition being applied by dispensing, jetting, or printing, Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  The structural limitations are met and therefore the claim is thusly rejected.  It is further noted that, while not required, Spear teaches printing (page 2, paragraph 1).
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. Applicant argues that the amendments serve to narrow the claim and preclude the use of Kim as prior art as Kim’s ACF composition includes a SAN copolymer resin (pages 5-6).
The Examiner respectfully disagrees.  As fully discussed above, the Kim reference teaches a SAN copolymer, which reads on the instantly recited rheological additive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726